DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-4 and 6-29 of the Amendment filed 21 June 2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 21 June 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 and 6-29 are rejected under 35 U.S.C. 101 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The steps of the patent eligibility analysis, as outlined in MPEP 2106, are addressed in detail in the paragraphs below.
per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification, as in the present application, is silent. (See MPEP 2111.01.) When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.) A claim, such as claim 29, drawn to such a storage medium that covers both transitory and non-transitory embodiments, may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. (Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101).) Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. (See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).) But in the present application, only adding the limitation “non-transitory” to claim 29 would not necessarily overcome the asserted ineligibility rejection, for reasons similar to those outlined above and below with regard to claims 1-28.
	With the ineligibility of claim 29 being established by the immediately preceding paragraph, the next step of the patent eligibility analysis for claims 1-4 and 6-28, referred to as Step 2A (see MPEP 2106.04(II)), asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea (see id.). Step 2A is a two-prong inquiry, in which a determination is made in Prong One as to whether a claim recites a judicial exception, and if so, then a determination is made in Prong Two as to whether the recited judicial exception is integrated into a practical application of that exception. (See MPEP 2106.04(II)(A).)
	As noted above, Step 2A, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following limitations:
“A” “method for evaluating operation of a system architecture.”
“Obtaining a first system model, the first system model being a multi-layer mathematical model of a first system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer.”
“Obtaining a second system model and a third system model, the second and third system models modeling characteristics of a second system and a third system, respectively.”
“Generating a multi-system model incorporating the first, second and third system models.”
“Incorporating links into the multi-system model, each of the links modeling a direct dependency between performance of at least two of the first, second and third systems.”
“Modeling performance metrics of the multi-system model under plural sets of operational parameters, said modeling including determining a change in performance metrics of at least one of the first, second and third system models based on the at least one link.”
“Identifying a cross-system risk based on the modeled performance metrics, the cross-system risk indicating a change in performance metrics of one of the system models due to a modeled action that propagates through at least two of the links, the change in performance metrics exceeding at least one predetermined threshold.”
“Generating a map relating at least one source of the cross-system risk to the one of the system models.”
“Determining at least one remedy, the at least one remedy identifying a modification to at least one of the first, second and third systems to avoid the cross-system risk.”
“Updating at least one of the first, second and third system models to incorporate the modification.”
	The above-quoted limitations of claim 1 recite, under their broadest reasonable interpretation, fundamental economic principles or practices (including mitigating risk), and managing personal behavior (including following rules or instructions). Accordingly, the limitations fall within the certain methods of organizing human activity grouping of abstract 
	The second part of Step 2A, referred to as Prong Two, asks whether a claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(d).) Using claim 1 as an example, the claim recites the following additional elements:
The claimed “method” is “computer implemented.”
The claimed “method” being “in a computer processor.”
	When viewed in the context of claim 1 as a whole, it is evident that the additional elements of the claim are analogous to the following: “Mere automation of manual processes,” which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); “A commonplace business method being applied on a general purpose computer,” which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); “A commonplace business method or mathematical algorithm being applied on a general purpose computer,” which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer” and “Language specifying that 
	The next step of the patent eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) Using claim 1 as an example, when viewed in the context of the claim as a whole, the additional elements of the claim do not amount to significantly more than the abstract idea. As explained in the preceding paragraph, the additional elements do not constitute improvements (see MPEP 2106.05(a)(I) and (II)), are mere instructions to apply an exception (see MPEP 2106.05(f)), and merely indicate field of use or technological environment (see MPEP 2106.05(h)). As such, claim 1 does not meet the criteria for patent eligibility of Step 2B of the patent eligibility analysis. (See MPEP 2106.05.) As a result of all of this, claim 1 is rejected as ineligible for patenting under 35 USC 101.
	Claims 2-4 and 6-28 depend from claim 1, and thus, each of claims 2-4 and 6-28 includes all of the limitations of claim 1. Claims 2-4 and 6-28 elaborate on aspects introduced in claim 1, or present additional limitations, all of which either fall under the same abstract idea groupings as the abstract idea elements of claim 1, or constitute additional elements that do not warrant eligibility like those of claim 1. In other words, the limitations in claims 2-4 and 6-28 do not overcome the rationales for ineligibility applied against claim 1, and also are susceptible to the same rationales for ineligibility. Claims 2-4 and 6-28 are, therefore, rejected as ineligible for patenting under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15-23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 12, 15-19, 21, 22, and 26-28 recites the limitation "the multi-system." There is insufficient antecedent basis for this limitation in the claims. Claim 20 depends from claim 19 and is similarly deficient due to its dependency.
Each of claims 19, 23, and 25 recites the limitation "the multi-system architecture." There is insufficient antecedent basis for this limitation in the claims. Claim 20 depends from claim 19 and is similarly deficient due to its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0339263 A1 to Abu El Ata et al. (“Abu El Ata”) in view of U.S. Pat. App. Pub. No. 2019/0188615 A1 to Liu (“Liu) (filed 11 January 2018).
Regarding claim 1, Abu El Ata teaches the following limitations:
“A computer implemented method for evaluating operation of a system architecture, comprising: in a computer processor: obtaining a first system model, the first system model being a multi-layer mathematical model of a first system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer.” Abu El Ata teaches, in its claim 1, “A computer implemented method for evaluating operation of a system architecture, comprising: in a computer processor: obtaining a multi-layer mathematical model of a system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer.” Abu El Ata teaches, in para. [0066], “In practice, assembly 12 models the IS architecture of the subject enterprise and in particular for each layer of the multilayer mathematical model, provides cost modeling (a cost architecture model) and quality of service modeling (a service architecture model).” Abu El Ata teaches, in para. [0069], “A business architecture stage or module 20 provides a graphical user interface through which the system architect constructs a multi-layer mathematical model of an enterprise IS architecture. The IS architecture has a business architecture which supports the business process design that was input at business service analysis 
“Obtaining a second system model and a third system model, the second and third system models modeling characteristics of a second system and a third system, respectively.” Abu El Ata teaches, in para. [0144], “FIG. 12 is a block diagram illustrating a business services model 510. The business services model 510 includes a number of business service models 521, 522, a register of operational parameters 535, and a model of external resources and dynamics 530. The external resources and dynamics model 530 includes a number of models of elements of an enterprise external to the IS architecture, such as human operators, as well as other factors associated with a business service, such as third party services and transportation of products.” Obtaining the business service models and/or the external resources and dynamics model of Abu El Ata reads on the claimed “obtaining a second system model and a third 
“Generating a multi-system model incorporating the first, second and third system models.” Abu El Ata teaches, in para. [0143], “FIG. 11 is a block diagram illustrating an enterprise model 500. The enterprise model includes an assembly mathematical model 512 and a business services model 510. The assembly mathematical model 512, a model of the IS architecture of the enterprise, may be comparable to the assembly 12 and the mathematical model 875, described above with respect to FIGS. 1 and 8, and may incorporate features of the mathematical model 62, reference model 64 and predictive model 66, described above with reference to FIG. 6.” Abu El Ata teaches, in para. [0144], “FIG. 12 is a block diagram illustrating a business services model 510. The business services model 510 includes a number of business service models 521, 522, a register of operational parameters 535, and a model of external resources and dynamics 530.” Generating of the enterprise model of Abu El Ata reads on the claimed “generating a multi-system model incorporating the first, second and third system models.”
“Incorporating” relationships “into the multi-system model, each of the” relationships “modeling a direct dependency between performance of at least two of the first, second and third systems.” Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more processes and operations to be emulated by the mathematical model 512 and external resources and dynamics model 530. The business service model 521 itself is also emulated, for example by a mathematical modeling engine 49 (described 
“Modeling performance metrics of the multi-system model under plural sets of operational parameters, said modeling including determining a change in performance metrics of at least one of the first, second and third system models based on the at least one” relationship. Abu El Ata teaches, in para. [0009], “In an example embodiment of identifying and reporting one or more risks, a multi-layer mathematical model of a system bay be provided. Layers of the multi-layer model may comprise a process layer, an implementation layer, and a physical layer. Performance metrics of the multi-layer model may be modeled under plural sets of operational parameters, where the performance metrics include dimensions of cost, quality of service and throughput.” At least this passage of Abu El Ata explicitly reads on the first part of the claim. Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more 
“Identifying a cross-system risk based on the modeled performance metrics, the cross-system risk indicating a change in performance metrics of one of the system models due to a modeled action that propagates through at least two of the” relationships, “the change in performance metrics exceeding at least one predetermined threshold.” Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more processes and operations to be emulated by the mathematical model 512 and external resources and dynamics model 530. The business service model 521 itself is also emulated, for example by a mathematical modeling engine 49 (described above with reference to FIG. 
“Generating a map relating at least one source of the cross-system risk to the one of the system models.” Abu El Ata teaches, in para. [0009], “Performance metrics of the multi-layer model may be modeled under plural sets of operational parameters, where the performance metrics include dimensions of cost, quality of service and throughput. From these performance metrics, one or more adverse events may be identified based on a rate of change in the performance metrics exceeding at least one predetermined threshold. Given the identified adverse event(s), a map can be generated to relate the adverse event(s) to corresponding instances of the plural sets of operational parameters. Based on 
“Determining at least one remedy, the at least one remedy identifying a modification to at least one of the first, second and third systems to avoid the cross-system risk.” Abu El Ata teaches, in para. [0146], “FIG. 13 is a flow diagram depicting an example process of emulating a business service model 521. With reference to FIG. 12, described above, the business service model 521 includes a workflow defining one or more processes and operations to be emulated by the mathematical model 512 and external resources and dynamics model 530. The business service model 521 itself is also emulated, for example by a mathematical modeling engine 49 (described above with reference to FIG. 1) or enterprise emulator 1110 (described below with reference to FIG. 16).” Abu El Ata teaches, in its claim 5, “determining at least one remedy, the at least one remedy identifying a modification to the system architecture to avoid the at least one risk, the lookup table cross-referencing the states of the system to corresponding ones of the at least one risk and the at least one remedy.” The determining of remedies based on emulating of the models in Abu El Ata reads on the claimed “determining at least one remedy, the at least one remedy identifying a modification to at least one of the first, second and third systems to avoid the cross-system risk,” wherein systems associated with the models in Abu El Ata read on the claimed “first, second and third systems.”
“Updating at least one of the first, second and third system models to incorporate the modification.” Abu El Ata teaches, in para. [0073], “If unacceptable modeled enterprise and/or business performance metrics are identified, a rule-based modification engine 25 determines appropriate improvement inducing modifications to the three dimensional (e.g., throughput, service, cost), multi-
Liu teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Abu El Ata:
The aforementioned relationships include “links.” Liu teaches, in its claim 19, “in response to receiving a first computer model, determining that the first computer model is of a first type of computer model; extracting different portions of the first computer model according to a first extraction scheme selected based on the determining that the first computer model is of the first type; generating a first node structure comprising a plurality of inter-connected nodes from the different portions extracted from the first computer model, wherein the plurality of inter-connected nodes comprises at least a first input node, a first output node, and a first computation node; in response to receiving a second computer model, determining that the second computer model is of a second type of computer model different from the first type; extracting different portions of the second computer model according to a second extraction scheme selected based on the determining that the second computer model is of the second type; generating a second node structure comprising a plurality of inter-connected nodes from the different portions extracted from the second computer model, wherein the 
Liu describes, in its abstract, “Methods and systems for generating a universal computer model for assessing a risk in an electronic transaction based on one or more risk assessment models,” similar to the claimed invention and to Abu El Ata. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interrelated and connected models of Abu El Ata, to include the linking of model nodes of Liu, to improve risk assessment modeling by facilitating “utilizing multiple risk assessment models in tandem,” as taught by Liu (see para. [0004]).
Regarding claim 2, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, further comprising: identifying variation of the cross-system risk under the plural sets of operational parameters.” Abu El Ata teaches, in para. [0249], “Given the static and dynamic definitions of the subject system (2105, 2110), a mathematical model of the subject system or environments is then constructed for emulation (2115). The mathematical model may be constructed as described above with reference to FIGS. 1-5, and as described in U.S. Pat. No. 6,311,144 (herein incorporated by reference). Inputs of this stage include the dynamic complexity definition produced in stage (2110), defined mathematical techniques for emulation of the model, and computer programming techniques for production of the model. Outputs of this stage (2115) include the emulator that can be used to establish the dynamic complexity and the resulting 
“Determining a function relating the performance metrics and the cross-system risk based on the variation.” Abu El Ata teaches, in para. [0250], “The mathematics of the emulator may include the following definitions: U.S. Pat. No. 7,389,211 establishes the basis for a mathematical predictive solution that analytically predict system performance (in general terms), According to one embodiment such solution can be conceptually expressed in the form: X=X.sub.0+Σ.sub.M.sup.(d)X.sub.M+Σ.sub.N.sup.(d)x.sub.N  (1),” and also teaches various mathematical functions in subsequent paragraphs. The determining of such functions in Abu El Ata reads on the claimed “determining a function relating the performance metrics and the cross-system risk based on the variation.”
Regarding claim 3, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, wherein the cross-system risk indicates a rate of change in performance metrics of the source exceeding at least one predetermined threshold.” Abu El Ata teaches, in para. [0286], “An adverse event may be identified based on a rate of change in performance metrics or other characteristics, where one or more of those metrics exceed a threshold rate of change.”
Regarding claim 4, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, wherein said modeling includes dimensions of cost, service quality and productivity of the first system model, each of the plural sets of operational parameters of the first system model defining operational requirements for cost, service quality and productivity. Abu El Ata teaches, in para. [0168], “The enterprise emulator 1110 receives an enterprise model 500, including the IS architecture model 512 and business services model 510 (further including the external resources and dynamics model 530, described above), and emulates the enterprise through execution of one or more specified business services. The enterprise emulator 1110 provides vectors for throughput 1115, response time 1116 and consumption 1117, which are derived from the emulation of the business service(s).” Abu El Ata teaches, in para. [0169], “The vectors 1115-1117 are translated and applied to additional business information to provide four reporting “views”: productivity and revenue 1150, service quality 1151, cost and cost effectiveness 1152, and scalability 1153.”
Regarding claim 6, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, further comprising modifying an information system component of at least one of the first, second and third systems based on the modification, the modified information system component causing the first system to avoid the at least one risk. Abu El Ata teaches, in para. [0087], “If, at step 160, at least one of the business processes exhibits unacceptable business performance metrics, the comparison module 40 at step 180 in FIG. 3b attempts to identify the supporting component models in the application and technology layers causing their unacceptable performance metrics. Toward that end, comparison module 40 evaluates the performance metrics of the supporting hardware and software component models linked to the one or more business 
Regarding claim 7, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 6, wherein said modeling includes dimensions of speed and loss of the second system model, each of the plural sets of operational parameters of the second system model defining operational requirements for speed and loss.” Abu El Ata teaches, in para. [0062], “Layer 15 also translates the corporate and business layers 13, 14 quality and performance criteria into quantitative requirements and quantitative indicators.” Abu El Ata teaches, in para. [0063], “Data and technical architecture layer 16 translates the high level definitions (logical structures and performance criteria) produced by corporate layer 13, business layer 14 and application architecture layer 15 into physical definitions and implementation constraints. That is, layer 16 identifies the physical requirements (processing speed, memory, storage, infrastructure services, etc.) to achieve and support the business processes and corresponding application/software components.” Abu El Ata teaches, in para. [0352], “In this example application, a hierarchic perturbation model is provided to emulate the complexity of a transactional system comprised of: (1) application server, (2) processor, (3) database, (4-5) data storage and (6-8) data tables.” Abu El Ata teaches, in para. [0356], “The case in Table A, below, was emulated through a perturbation model populated by the static characteristics of the system and 
Regarding claim 8, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 7, wherein said modeling includes modeling a change in at least one of the cost, response time and throughput of the first system model as a result of at least one of the speed and loss of the second system propagated via at least one of the links.” Abu El Ata teaches, in para. [0165], “[0165] At step 620, the operator model 601 then calculates the total response time for the task, 
Regarding claim 9, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 1, further comprising identifying at least one adverse event from a rate of change in the performance metrics exceeding at least one predetermined threshold.” Abu El Ata teaches, in para. [0009], “From these performance metrics, one or more adverse events may be identified based on a rate of change in the performance metrics exceeding at least one predetermined threshold.”
Regarding claim 10, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising modeling propagation of the adverse event to at least one of the system models via the links.” Liu teaches, in para. [0078], “FIG. 9 illustrates an example merged node structure 900 that is generated based on three different node structures generated based on three risk assessment models.” Liu teaches, in para. [0081], “After the merged node structure is generated, the process 300 then generates the universal model 206 based on the merged node structure. As shown in FIG. 9, the merged node structure 900 represents a logic flow of how an output may be produced based on a set of inputs corresponding to the input nodes of the merged node structure.” Determining the effects of data of nodes passing via interconnections to other nodes in the model of Liu reads on the claimed “modeling propagation of the adverse event to at least one of the system models via the links.” Such teachings of Liu re particularly relevant when used to modify Abu El Ata, which already shows different system models affecting each other (see, e.g., FIG. 13). The rationales for rejecting claim 1 based on combining the teachings of Liu with those of Abu El Ata, also apply to this rejection of claim 10. See also, paras. [0276] and [0304] of Abu El Ata, wherein the tracing of paths and/or the ripple effect, respectively, read(s) on the claimed “modeling propagation.”
Regarding claim 11, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising determining performance metrics of the multi-system model as a result of the adverse event.” Abu El Ata teaches, in para. [0288], “Performance metrics of the multi-layer model may be modeled under plural sets of operational parameters, where the performance metrics include dimensions of cost, quality of service and throughput. From these performance metrics, one or more adverse events may be identified based on a 
Regarding claim 12, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising: generating a map relating the at least one adverse event to corresponding instances of the plural sets of operational parameters; determining, based on the map, at least one risk for a given state of the multi-system, the at least one risk defining a probability of an outcome including the at least one adverse event; and reporting the at least one risk to a user.” Abu El Ata teaches, in para. [0009], “a map can be generated to relate the adverse event(s) to corresponding instances of the plural sets of operational parameters. Based on this map, one or more risks can be determined and reported, where the risk(s) define a probability of an outcome including the at least one adverse event.”
Regarding claim 13, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising: determining at least one remedy, the at least one remedy identifying a modification to the system architecture to avoid the at least one risk; and updating the multi-layer model to incorporate the modification.” Abu El Ata teaches, in para. [0010], “Entries of the lookup table may also include remedies, or suggested actions (e.g., modifications to the system) to avoid the risk(s), which can also be reported.” Abu El Ata teaches, in para. [0074], “If accepted, the service architecture module 21 automatically incorporates the proposed modifications into the three dimensional multi-layer model of the enterprise IS architecture without further assistance from the system architect.”

“The method of claim 13, further comprising modifying an information system component of the first system based on the modification, the modified information system component causing the first system to avoid the at least one risk.” Abu El Ata teaches, in para. [0074], “If accepted, the service architecture module 21 automatically incorporates the proposed modifications into the three dimensional multi-layer model of the enterprise IS architecture without further assistance from the system architect.”
Regarding claim 15, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 9, further comprising: determining an occurrence probability of the multi-system transitioning from an initial state having an initial set of operational parameters to each of a plurality of successive states, the occurrence probability being calculated based on simulation data of the performance metrics under the plural sets of operational parameters.” Abu El Ata teaches, in para. [0269], “In order to drive emulation of the model, a first set of parameters (operating conditions) are defined. The first set of parameters may be defined, as described above with reference to FIGS. 3a-b, 6, 8 and 9, to simulate the model as it operates through a given workload (or other set of inputs) over time. With the first set of parameters defined, the model is then simulated under the first set of parameters to generate a corresponding first set of performance metrics (2210).”  Abu El Ata teaches, in para. [0298], “In one example, an occurrence probability may be assigned to each of the operational parameters 2610A-2610N, where the occurrence probability indicates a likelihood that the system will move from the initial state 2605 to the given 
“Generating a map relating the at least one adverse event to 1) corresponding instances of the operational requirements of the plural sets of operational parameters and 2) the occurrence probability of the system transitioning from the initial state to the successive states, each of the successive states corresponding to one of the operational requirements of the plural sets of operational parameters.” Abu El Ata teaches, in para. [0296], “Given the identified adverse event(s), a map can be generated to relate the adverse event(s) to corresponding instances of the plural sets of operational parameters (2520). An example map is described below with reference to FIG. 26. Based on this map, one or more risks can be determined and reported, where the risk(s) define a probability of an outcome including the at least one adverse event (2525). In particular, the risk may be calculated based on the occurrence probability of each of the instances of the plural sets of operational parameters that are related to the identified adverse events.”
“Determining, based on the map, at least one risk for at least one of the successive states of the system, the at least one risk defining a probability of an outcome of the system including the at least one adverse event.” Abu El Ata teaches, in para. [0298], “From the map 2600, one or more risks to the system can be determined. A risk, as described above, may indicate a probability that the system will encounter an outcome that includes an adverse event. Such risks can be calculated through a number of means and may be expressed in a number of different ways, and examples of such analysis and presentation are 
“Reporting the at least one risk to a user.” Abu El Ata teaches, in para. [0298], “The risks may be reported to a user.”
Regarding claim 16, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, further comprising generating a lookup table cross-referencing states of the multi-system to corresponding ones of the at least one risk. Abu El Ata teaches, in para. [0010], “In further embodiments, a lookup table can be generated to cross-reference states of the system to corresponding ones of the at least one risk.” See also claim 2 of Abu El Ata.
Regarding claim 17, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 16, wherein determining the at least one risk includes accessing the lookup table using information on the given state of the multi-system.” Abu El Ata teaches, in para. [0010], “The lookup table may be accessed using information on a given state of the system.” See also claim 3 of Abu El Ata.
Regarding claim 18, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 16, further comprising: analyzing a state of the multi-system; and wherein determining the at least one risk includes accessing the lookup table using information on the state of the multi-system.” Abu El Ata teaches, in para. [0010], “The lookup table may be accessed using information 
Regarding claim 19, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 16, further comprising determining at least one remedy, the at least one remedy identifying a modification to the multi-system architecture to avoid the at least one risk, the lookup table cross-referencing the states of the multi-system to corresponding ones of the at least one risk and the at least one remedy.” Abu El Ata teaches, in para. [0010], “The lookup table may be accessed using information on a given state of the system. For example, for diagnostic applications, the state of the system may be analyzed and then compared to entries in the lookup table to determine the risk inherent in the system. Entries of the lookup table may also include remedies, or suggested actions (e.g., modifications to the system) to avoid the risk(s), which can also be reported.” See also claim 5 of Abu El Ata.
Regarding claim 20, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 19, further comprising reporting the at least one remedy to the user.” Abu El Ata teaches, in its claim 6, “reporting the at least one remedy to the user.”
Regarding claim 21, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein determining the at least one risk includes: calculating the probability of the outcome of the multi-system including the at least one adverse event based on an occurrence probability of each of the 
Regarding claim 22, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein the plural sets of operational parameters include a set of operational parameters corresponding to the given state of the multi-system and at least one set of operational parameters corresponding to deviations from the given state of the multi-system.” Abu El Ata teaches, in its claim 8, “wherein the plural sets of operational parameters include a set of operational parameters corresponding to the given state of the system and at least one set of operational parameters corresponding to deviations from the given state of the system.”
Regarding claim 23, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 22, wherein the set of deviations includes at least one of 1) output volume, 2) external resource volume, 3) structure of the multi-system architecture, and 4) allocation of resources internal to the multi-system architecture.” Abu El Ata teaches, in its claim 9, “wherein the set of deviations includes at least one of 1) output volume, 2) external resource volume, 3) structure of the system architecture, and 4) allocation of resources internal to the system architecture.”

“The method of claim 15, wherein modeling the performance metrics includes modeling the performance the multi-layer model over a model time dimension.” Abu El Ata teaches, in its claim 10, “wherein modeling the performance metrics includes modeling the performance the multi-layer model over a model time dimension.”
Regarding claim 25, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein modeling performance metrics of the multi-layer model includes: modeling performance metrics of the multi-layer model under a first set of operational parameters, said modeling including dimensions of cost, response time and throughput; generating a second set of operational parameters, the second set being distinct from the first set of operational parameters by one set of variables, the one set of variables include at least one of: failure of a component of the multi-system architecture, a delay of an operation, a change in a sequence of operations, and an alternative mode of operation; modeling performance metrics of the multi-layer model under the second set of operational parameters, said modeling including dimensions of cost, response time and throughput; and identifying an adverse event from a rate of change in the performance metrics of the second set of operational parameters relative to the performance metrics of the first set of operational parameters, the rate of change exceeding at least one of the predetermined thresholds.” Abu El Ata teaches, in its claim 11, “wherein modeling performance metrics of the multi-layer model includes: modeling performance metrics of the multi-layer model under a first set of operational parameters, said modeling 
Regarding claim 26, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein the at least one risk further indicates a time period corresponding to the probability of the outcome of the multi-system including the at least one adverse event.” Abu El Ata teaches, in its claim 1, “a probability of an outcome including the at least one adverse event,” and teaches, in its claim 12, “wherein the at least one risk further indicates a time period corresponding to the probability.”
Regarding claim 27, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein reporting the risk includes reporting a metric representing dynamic complexity of the multi-system.” Abu El Ata teaches, in its 
Regarding claim 28, the combination of Abu El Ata and Liu teaches the following limitations:
“The method of claim 15, wherein reporting the risk includes reporting a metric representing at least one of: 1) degree of dependencies of the multi-system, 2) degree of dependencies that produce feedback, and 3) degree of deepness of the dependencies of the multi-system.” Abu El Ata teaches, in its claim 14, “wherein reporting the risk includes reporting a metric representing at least one of: 1) degree of dependencies of the system, 2) degree of dependencies that produce feedback, and 3) degree of deepness the dependencies of the system.”
Regarding claim 29, while the claim is of different scope relative to claim 1, the claim recites limitations similar to those recited by claim 1. As such, the rationales, used to reject claim 1 under 35 USC 103 based on the combination of Abu El Ata and Liu, also apply toward rejecting claim 29. Limitations of claim 29 that are not recited by claim 1 are taught by the combination of Abu El Ata and Liu (see, for example, the “computer readable medium” and “software instructions” of para. [0115] of Abu El Ata, and the “computer system” of para. [0114] of Abu El Ata).

Response to Arguments
The applicant's arguments on pp. 9-18 of the Amendment, regarding the rejection of the pending claims under 35 USC 101, have been fully considered but they are not persuasive. A modified rejection of claims 1-4 and 6-29 under 35 USC 101 is set forth in the 35 USC 101 section above. The paragraphs below address each of the applicant’s arguments in detail by providing rebuttals.

Still regarding the rejection under 35 USC 101, the applicant argues, on pp. 10-14 of the Amendment, that the claims of the present application should be eligible under McRo v. Bandai and the MPEP. The applicant asserts that McRo stands for the proposition that a claim is not directed to an abstract idea when it recites specific rules that, when incorporated into a technological process, improve that technological process. (See Amendment, p. 10.) The applicant contends that one improvement the applicant’s invention makes to a technological improvement involves accurate prediction and assessment of cross-system risks. (See id., p. 12.) The applicant highlights operations to simulate a multi-system model, generate a map, analyze the map, and determine a remedy aspects of the claims, which allegedly include specific rules for execution by a computer processor, thereby allegedly improving a technological process. (See id., pp. 13 and 14.) The examiner finds the arguments unpersuasive. There is nothing inherently technological about the process being claimed by the applicant, aside from the recitation of general additional elements not warranting patent eligibility. The steps of simulate, generate a map, analyze the map, and determine a remedy in the applicant’s claims can be performed in one’s mind or using pen and paper. As such, the McRo are not directly applicable to the claims of the present application. The 35 USC 101 section above provides a more detailed explanation of why the claims of the present application do not constitute the kind of improvements that warrant patent eligibility.
Still regarding the rejection under 35 USC 101, the applicant argues, on pp. 14 and 15 of the Amendment, that the claims of the present application should be found eligible for meeting the criteria of Step 2A, Prong Two. The applicant’s arguments are based on the claims involving an eligibility-warranting improvement in the form of an improvement in the functioning of a computer or an improvement to other technology or technical field. (See Amendment, p. 15.) The examiner finds the arguments unpersuasive. As explained in the preceding paragraphs, any improvement in the claims is an improvement to a model-based process. While the claims generally indicate the involvement of a general purpose computer, the computer is not improved. Nor is any technology or technical field improved. Rather, any improvement in the claims is an improvement to abstract idea elements. As such, they do not warrant a finding of eligibility under Step 2A, Prong Two.
Still regarding the rejection under 35 USC 101, the applicant argues, on pp. 15 and 16 of the Amendment, that the claims of the present application should be found eligible based on Enfish v. Microsoft and FairWarning IP v. Iatric Systems. The applicant asserts Enfish as standing for the proposition that claims are not precluded from patent-eligible subject matter because of an ability to run on a general-purpose computer or the fact that the claimed improvement is not defined by reference to physical components; and that claims are eligible if they are directed to a specific improvement to the way computers operate. (See Amendment, pp. 15 and 16.) The applicant asserts FairWarning IP as a situation involving mere automation of manual processes or increasing the speed of a process where such improvements come solely from the capabilities of a general-purpose computer. (See id., p. 16.) The examiner finds 
Still regarding the rejection under 35 USC 101, the applicant argues, on pp. 16 and 17 of the Amendment, that the claims of the present application should be found eligible based on Data Engine Technologies v. Google. The applicant points out that in Data Engine, eligibility is warranted where a specific method provides a specific solution to a technological problem. (See Amendment, pp. 16 and 17.) The applicant alleges that the claims of the present application also address a technological problem of identification and analysis of cross-system risk in a multi-system model. (See id., p. 17.) The examiner finds the arguments unpersuasive. Data Engine involves “three-dimensional electronic spreadsheets,” a “structured graphical user interface,” and other inherently technological elements that the claims of the present application lack. For example, the information and models of the applicant’s claims are not inherently technological or computer-based in the same way as the spreadsheets in Data Engine. Put another way, even assuming, for the sake of argument, that the applicant’s claimed invention addresses problems involving the identification and analysis of cross-system risk in a multi-system model, the rationales from Data Engine do not apply because a model, unlike a spreadsheet, can be a mental construct.
Still regarding the rejection under 35 USC 101, the applicant argues, on pp. 17 and 18 of the Amendment, that the claims of the present application meet the criteria of Step 2B of the patent eligibility analysis. The applicant’s arguments here are similar to those covered above, 
The applicant's arguments on pp. 18-21 of the Amendment, regarding the rejection of the claims under 35 USC 102, have been fully considered. For the most part, the arguments are moot in view of the withdrawal of the rejection under 35 USC 102 and the institution of a rejection under 35 USC 103 based on the combination of the cited Abu El Ata and Liu references (see 35 USC 103 section above). The arguments, or portions thereof, that are not moot are not persuasive. For example, on p. 19 of the Amendment, the applicant argues that while Abu El Ata describes a multi-layer model, Abu El Ata lacks additional models and related claim limitations. The examiner disagrees because, as explained in the 35 USC 103 section above, Abu El Ata teaches multiple multi-layer models that can read on the claimed additional models, and also teaches multiple business service models that can read on the claimed additional models. On pp. 19-21 of the Amendment, the applicant argues that Abu El Ata does not teach the “links” and “cross-system risk” limitations of the claims. The examiner disagrees because, as explained in the 35 USC 103 section above, Abu El Ata in combination with the newly-cited Liu reference teaches elements that read on the claimed “links” and “cross-system risk.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
U.S. Pat. App. Pub. No. 2017/0140306 A1 to Prabhu et al. describes that a change to a particular measure is identified in a particular one of a plurality of business models; a dependency model is identified that identifies relationships 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624